El Juez Asociado Señoe Wole,
emitió la opinión del tribunal.
Este es nn pleito contra numerosos demandados que eran herederos de Nieasia O’Ferrall o algunos de los causaha-bientes de dichos herederos. El objeto del pleito era obli-gar a dichos demandados a otorgar una escritura de parti-ción de inmueble que según se alegaba había sido en reali-dad dividida anteriormente entre los herederos de Nieasia O’Ferrall. Los demandantes son compradores de algunos de los herederos. Entre otras cosas hubo una supuesta es-critura de partición en que comparecieron cuatro de los he-rederos.
La corte de distrito en su opinión menciona el hecho de que cuatro de los herederos se reunieron e hicieron la dis-tribución para los seis herederos que originalmente compo-nían la sucesión. Algunos de los demandados, herederos de herederos, eran menores de edad al tiempo de otorgarse la escritura y la corte resolvió que cuando había menores no podía otorgarse una escritura de partición sin la apro-bación judicial y citó el caso de Ex parte Sotomayor, 24 D. P.E. 185.
Los apelantes señalan varios errores, siendo el principal de ellos que la partición realmente ya había sido hecha y que el presente procedimiento era únicamente para obtener una escritura o reconocimiento de hechos u obligaciones mutuas que en realidad se habían efectuado o creado entre las partes.
De un examen de los autos aparece que solamente uno de los demandados contestó. La exposición del caso dice *169que se anotó la rebeldía de los otros demandados. Diclia exposición no demuestra la forma en que se anotó la rebel-día o en que se hicieron los emplazamientos. Examinába-mos los autos para averiguar cómo se hizo formar parte del caso a los menores, cuando descubrimos un error aún mayor.
Según hemos dicho, tan sólo contestó uno de los deman-dados. Los demandantes apelaron de la sentencia decla-rando sin lugar la demanda. El escrito de apelación, sin embargo, fué notificado exclusivamente al demandado que contestó la demanda. No se notificó de la apelación a nin-guno de los demandados que se alegaba estaban en rebel-día, incluyendo a los supuestos menores. Todos los deman-dados eran necesariamente partes contrarias. Por tanto, esta corte no adquirió jurisdicción y debe desestimarse la apelación. Galafar v. Sucesión Morales, 22 D.P.R. 493 y casos citados; Ninlliat v. Suriñach, 25 D.P.R. 548; Bravo v. Martínes Hermanos, 31 D.P.R. 483.
Dudamos, además, que los demandados menores de edad fueran traídos debidamente ante la corte y que alguno de los procedimientos fuera obligatorio en forma alguna para ellos.
Nos inclinamos a creer que la sentencia tendría que con-firmarse de todos modos. Si bien es cierto que teniendo todas las partes ante la corte, si se hubiese hecho en reali-dad la partición los demandantes podían haber obtenido al-gún remedio; sin embargo, en el presente caso los deman-dados menores de edad no hubiesen quedado obligados por la prueba. Los autos no revelan, en cuanto hemos podido averiguar, que todos los demandados eran mayores de edad al tiempo de efectuarse la supuesta partición. No se de-mostró que uno de los herederos, la madre de los menores, era adulta cuando se hizo la supuesta partición, cuya fecha no parece haberse hecho constar. Dudamos que aún se es-tableciera claramente que en realidad se hizo una partición. Bajo las circunstancias del caso pudo fácilmente parecerle *170al juez de la corte inferior que no se efectuó ninguna par-tición y no estamos, pues, convencidos de que éste estuviera equivocado al sostener que era necesario obtener la aproba-ción judicial.

Debe desestimarse la apelación.